United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 14, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                             No. 02-31117
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

LIONEL RICHARD, JR

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 01-CR-10010-1
                       --------------------

Before KING, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Lionel Richard, Jr., appeals his jury conviction for

conspiracy to possess with intent to distribute more than 50

grams of cocaine base, marijuana, and codeine; possession with

intent to distribute more than 50 grams of cocaine base; and

possession with intent to distribute codeine.   He argues that the

evidence is insufficient to support his convictions.     The

evidence established that Richard, James Hampton, and others sold


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-31117
                                -2-

large amounts of marijuana, cocaine base, and codeine syrup in

Alexandria, Louisiana, from March 1995 through August 1997.    The

evidence also established that at the time of Richard’s arrest,

he and Shundas Oden were traveling by bus from Houston, Texas, to

Alexandria, Louisiana, and that Richard had paid Oden to

transport more than 50 grams of cocaine base and approximately

225 milliliters of codeine syrup on this trip.   Viewing the

evidence in the light most favorable to the prosecution, a

rational trier of fact could have found that the evidence

established beyond a reasonable doubt that Richard knowingly and

voluntarily conspired with two or more persons to violate the

federal narcotics laws and that he possessed with intent to

distribute more than 50 grams of cocaine base and codeine.     See

United States v. Lopez, 74 F.3d 575, 577 (5th Cir. 1996).

     Richard argues that the district court abused its discretion

in refusing to strike a prospective juror, Robert Fisher, for

cause because he was a supervisor of prisoners who participated

in the Rapides Parish Sheriff’s Department work release program.

Because Fisher was not a deputy, law enforcement officer, or

jailer, and because he stated that he could be impartial, the

district court did not abuse its discretion in refusing to excuse

Fisher for cause.   See United States v. Munoz, 15 F.3d 395,

396-98 (5th Cir. 1994).

     Richard argues that the district court erred in not

submitting the precise drug quantity as an issue for the jury.
                          No. 02-31117
                               -3-

Because Richard did not raise this issue in the district court,

review is limited to plain error.     See United States v.

Rodriguez, 15 F.3d 408, 414-15 (5th Cir. 1994).    Richard’s

argument is foreclosed by this court’s precedent.     See United

States v. Keith, 230 F.3d 784, 787 (5th Cir. 2000)(Apprendi v.

New Jersey, 530 U.S. 466 (2000), does not apply to cases “in

which a sentence is enhanced within the statutory range based

upon a finding of drug quantity.”).    The indictment alleged and

the jury found that the conspiracy and possession offenses

involved more than 50 grams of cocaine base.    Because Richard’s

316-months sentence does not exceed the statutory maximum

sentence of life imprisonment for an offense involving more than

50 grams of cocaine base, Apprendi does not apply.

     AFFIRMED.